Citation Nr: 0907888	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The appellant is the widow of a Veteran who had recognized 
service from June 1943 to October 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to service connection for the cause of the 
Veteran's death.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the Veteran died 
in August 2005 and lists the immediate cause of death as 
coronary artery disease (CAD) due to interstitial lung 
disease and pneumonia.

2.  At the time of the Veteran's death in August 2005, he was 
service-connected for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling.

3.  The competent medical evidence of record suggests that 
the Veteran's service-connected PTSD contributed 
substantially and materially to his death. 


CONCLUSION OF LAW


Resolving all doubt in the appellant's favor, the cause of 
the Veteran's death was proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2008), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim.  This is so because the Board is 
taking action favorable to the appellant by granting the 
claim of service connection for the cause of the Veteran's 
death and a decision at this point poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for Cause of Death

The Veteran died in August 2005.  His death certificate lists 
the cause of death as CAD due to interstitial lung disease 
and pneumonia.  At the time of the Veteran's death, service-
connection for PTSD had been established as 30 percent 
disabling.  The appellant contends that the Veteran's 
service-connected PTSD affected the Veteran's CAD which 
contributed to his death.  

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
Veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2008).  

Under 38 C.F.R. § 20.1106 (2008), issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
Veteran's lifetime.

The post-service medical evidence of record establishes that 
the Veteran had a history of chronic obstructive pulmonary 
disease, bronchitis obliterans-organized pneumonia and 
arteriosclerotic heart disease.  He suffered a myocardial 
infarction in April 2005.  The Veteran was awarded a Combat 
Infantryman's Badge and was diagnosed with PTSD in April 
2005.  

The Veteran reported complaints of increased anxiety and 
panic attacks.  The appellant contends that these PTSD 
symptoms contributed to the Veteran's heart related diseases 
and ultimately his death.  In support of her contention, the 
appellant provided a newspaper article showing the affects of 
war on heart disease.  Based on this evidence, the Board 
sought an opinion from a medical expert on whether it is as 
least as likely as not that PTSD contributed substantially 
and materially to the Veteran's death.  

In December 2008, the Director of Cardiology Consult Services 
at the San Diego VA reviewed the file and a study provided by 
the appellant in addressing the issue of etiology.  The 
physician concluded that the Veteran had multiple conditions 
that could have led to his demise, including severe CAD, 
severe aortic valve stenosis and chronic obstructive 
pulmonary disease (COPD).  However, she noted in the few 
months prior to his death (July 2005), the Veteran reported 
numerous panic attacks associated with his PTSD.  The 
physician felt this increased the heart rate and blood 
pressure, which increased the oxygen demand of the heart 
muscle.  Because the Veteran had severe CAD his ability to 
provide blood to his coronary arteries was limited.  As such, 
PTSD could lead to a greater demand for oxygen, thus leading 
to a fatal myocardial infarction.  The physician stated that 
it is as likely as not that the Veteran's PTSD increased the 
risk of cardiac death.  This opinion strongly suggests that 
PTSD was implicated in the Veteran's demise.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  Utendahl v. Derwinski, 1 Vet. App. 530 (1991).  The 
evidence clearly establishes that the Veteran died from CAD.  
Therefore, the evidence must establish that the Veteran's 
service-connected PTSD contributed substantially or 
materially to the Veteran's death.  The VA physician made 
such a correlation.   

The opinion is found to be competent, as the opinion was 
offered by a medical professional with full access to the 
relevant records.  There is no other evidence to the 
contrary.  As such, the benefit of the doubt is given to the 
appellant.  38 C.F.R. 
§ 3.102 (2008).  The Veteran's cause of death was causally 
related to his service-connected disability. 




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


